Opinion by
Ekwall, J.
It was stipulated that the appraisements of the merchandise and the liquidations of the entries were made in the same manner, under facts and circumstances the same in all material respects, as the appraisement and liquidation in The Gruen Watch Company v. United States (24 Cust. Ct. 101, C. D. 1216). In accordance with stipulation and following the cited authority the claim of the plaintiffs was sustained. It was further held that the legal liquidations should be had which would form the basis for protests in which, should they so desire, the importers may litigate any questions presented by such action under section 514, Tariff Act of 1930.